Citation Nr: 0942332	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to 
January 2006.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to service connection for a bilateral knee 
disability, a low back disability, and a bilateral foot 
disability.  Jurisdiction over the Veteran's claims has 
remained with the RO in Newark, New Jersey.

In her July 2007 substantive appeal (VA Form 9) the Veteran 
requested a Board hearing before a Veterans Law Judge.  In 
May 2008, the Veteran withdrew her hearing request.

In December 2008, the Board remanded these matters for 
further development.


FINDINGS OF FACT

1.  The Veteran had bilateral knee pain in service, and there 
is evidence of post-service continuity of bilateral knee 
symptomatology and a nexus between the Veteran's current 
bilateral knee disability and the post-service 
symptomatology.

2.  The Veteran had back pain in service, and there is 
evidence of post-service continuity of back symptomatology 
and a nexus between the Veteran's current low back disability 
and the post-service symptomatology.

3.  The Veteran had bilateral knee pain in service, and there 
is evidence of post-service continuity of bilateral knee 
symptomatology and a nexus between the Veteran's current 
bilateral knee disability and the post-service 
symptomatology.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a low back 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303.

3.  The criteria for service connection for a bilateral foot 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claims for service connection 
for a bilateral knee disability, a low back disability, and a 
bilateral foot disability, the claims are substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

VA examination reports dated June and September 2006 indicate 
that the Veteran has been diagnosed as having various 
bilateral knee and foot disabilities.  For example, the 
September 2006 VA examination report indicated diagnoses of 
bilateral anserine knee bursitis and bilateral plantar 
fasciitis of the feet.  Also, the June and September 2006 VA 
examination reports reveal that the Veteran has been 
diagnosed as having a low back strain.  Therefore, current 
disabilities are demonstrated.

There is also evidence of bilateral knee, low back, and 
bilateral foot conditions in service and of a continuity of 
symptomatology.  The Veteran's service treatment records 
indicate that in December 2002 she was treated for 
intermittent right knee pain and swelling and was diagnosed 
as having chronic iliotibial band syndrome.  She also 
reported pain in both feet and was diagnosed as having shin 
splints in both legs.  Furthermore, a December 2005 report of 
medical history reveals that the Veteran reported 
experiencing back pain, bilateral knee symptoms including 
pain, giving out, and locking, and bilateral foot pain.
In her March 2006 claim, the Veteran stated that her 
bilateral knee disability and back disability began in 2004 
and her bilateral foot disability began in 2005.

The June 2006 VA examination report indicates that the 
Veteran reported that she developed bilateral knee, low back, 
and bilateral foot disabilities as a result of prolonged 
physical military training and exercises, constant running, 
jumping, standing, walking, climbing, and lifting.  As for 
her knees, the Veteran reported experiencing intermittent 
bilateral knee pain, stiffness, and weakness.  There was mild 
pain with knee range of motion and she was diagnosed as 
having a bilateral knee strain.  

With regard to her low back, the Veteran reported 
experiencing constant low back pain, stiffness, and weakness.  
There was mild pain and minimal spasm and tenderness with 
spinal ranges of motion.  A diagnosis of lumbar strain was 
provided.  

Furthermore, as for her feet, the Veteran reported 
experiencing intermittent bilateral foot pain, stiffness, and 
weakness.  Examination of the feet revealed mild tenderness 
on the medial plantar aspect of both feet.  She was diagnosed 
as having bilateral foot strains.

The September 2006 VA examination report indicates that the 
Veteran reported that she began experiencing bilateral knee 
pain and stiffness in approximately January 2005.  She also 
experienced popping in her right knee.  In August 2005, the 
bilateral knee pain radiated into both shins and she was 
placed on light duty and diagnosed as having shin splints.  
Her knee pain improved when wearing civilian shoes, but 
returned to baseline after switching to boots and had not 
improved since that time.  Examination of the knees revealed 
pain throughout range of motion.  She was diagnosed as having 
bilateral knee anserine bursitis.

The Veteran also reported lower back pain. She began 
experiencing dull, sharp pain in her lower back in 
approximately November 2005 and continued to experience dull 
lower back pain, with some episodes of sharp pain, at the 
time of the September 2006 VA examination.  Examination of 
the thoracolumbar spine revealed pain on range of motion, 
tenderness from the terminal portion of the thoracic spine to 
the lumbar spine, and mild muscle spasm and tenderness on the 
paraspinal muscles bilaterally.  A diagnosis of lower back 
strain was provided.

Furthermore, with regard to her feet, the Veteran reported 
that she developed bilateral foot pain in approximately 
January 2005.  In approximately August 2005 she also 
developed bilateral foot swelling for 10 days.  

She continued to experience bilateral foot pain and 
intermittent swelling at the time of the September 2006 VA 
examination.  Examination of the feet revealed head point 
tenderness at the anterior medial portion of the calcaneus, 
pain at the heel, and decreased pain anteriorly.  She was 
diagnosed as having bilateral plantar fasciitis of the feet.

The Board previously remanded this case to afford the Veteran 
a VA examination so that an opinion could be obtained as to 
the etiology of the Veteran's disabilities.  Efforts to 
locate the Veteran to schedule these examinations proved 
unsuccessful.  Subsequent to the remand, the Federal Circuit 
has issued a decision clarifying that medical evidence is not 
necessary to establish a nexus between a current disability 
and service.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. 
Sept. 14, 2009).

The Veteran is competent to report symptoms of her bilateral 
knee, low back, and bilateral foot disabilities, such as pain 
and swelling.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  The contemporaneous record supports her 
reports.  

Thus, the evidence is in favor of finding bilateral knee, low 
back, and bilateral foot pain in service, post-service 
continuity of bilateral knee, low back, and bilateral foot 
symptomatology, and current bilateral knee, low back, and 
bilateral foot disabilities.  Therefore, the criteria for 
service connection for a bilateral knee disability, a low 
back disability, and a bilateral foot disability have been 
met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a bilateral knee 
disability is granted.

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for a bilateral foot 
disability is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


